              Case: 18-3029              Document: 19                       Filed: 11/20/2018                Pages: 1



                    United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois 60604

                                                    November 20, 2018

By the Court:

JAMES V. PENNEWELL,                                                        ]   Appeal from the United
        Plaintiff-Appellant,                                               ]   States District Court for
                                                                           ]   the Eastern District of
No. 18-3029                                             v.                 ]   Wisconsin.
                                                                           ]
JAMES PARISH, et al.,                                                      ]   No. 2:17-cv-00213-LA
        Defendants-Appellees.                                              ]
                                                                           ]   Lynn Adelman,
                                                                           ]        Judge.


       Pursuant to this court’s order of November 2, 2018, IT IS ORDERED that Sarah
M. Konsky, UNIVERSITY OF CHICAGO LAW SCHOOL, 1111 E. 60th Street, Chicago,
IL 60637, is appointed to represent plaintiff-appellant James V. Pennewell. Counsel is
directed to contact the plaintiff-appellant immediately.

         Briefing shall proceed as follows:

         1.        Plaintiff-appellant shall file his brief and required short appendix
                   on or before January 25, 2019.

         2.        Defendants-appellees shall file their briefs on or before February 25, 2019.

         3.        Plaintiff-appellant shall file his reply brief, if any, on or before
                   March 11, 2019.

Important Scheduling Notice !

         Notices of hearing for particular appeals are mailed shortly before the date of oral argument. Criminal appeals are
         scheduled shortly after the filing of the appellant's main brief; civil appeals after the filing of the appellee's brief. If you
         foresee that you will be unavailable during a period in which your particular appeal might be scheduled, please write the
         clerk advising him of the time period and the reason for such unavailability. Session data is located at
         http://www.ca7.uscourts.gov/cal/calendar.pdf. Once an appeal is formally scheduled for a certain date, it is very difficult
         to have the setting changed. See Circuit Rule 34(e).




              Case 2:17-cv-00213-LA Filed 11/20/18 Page 1 of 1 Document 63
